                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                       March 06, 2020
                                                                     David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 DAVID PINKNEY,               §   CIVIL ACTION NO.
          Plaintiff,          §   4:19-CV-02180
                              §
                              §
        vs.                   §   JUDGE CHARLES ESKRIDGE
                              §
                              §
 COOPER/PORTS                 §
 AMERICAN LLC et al,          §
          Defendants.         §

          ORDER DENYING MOTION TO REMAND
   The Court finds that pro se Plaintiff David Pinkney has
improperly joined Defendant Cooper/Ports American LLC. His
motion seeking remand is denied. Dkt 4.
   C/PA is dismissed without prejudice. Defendant American
Longshore Mutual Association remains in this action.
        1. Background
     Pinkney asserts that he worked on a ship in the Port of
Houston in the course and scope of his employment as a
longshoreman for C/PA. Dkt 1-1 at 4. He alleges that he was
injured during that work. Ibid. A worker’s compensation policy
provided by ALMA to C/PA was in effect at the time of the
alleged incident. Ibid.
    Pinkney filed for worker’s compensation in August 2017
under the Longshore and Harbor Worker’s Compensation Act.
Dkt 1-2 at 13. The Administrative Law Judge denied Pinkney
benefits because he did not attend a psychiatric evaluation or a
functional-capacity evaluation and failed to comply with court
orders despite being given numerous warnings. Id at 18–20.
    Pinkney filed suit in state court against C/PA and ALMA.
Dkt 1-1. He seeks damages of $200,000. Id at 3.
     Pinkney and C/PA are citizens of Texas. ALMA is a citizen
of Bermuda. ALMA removed the action based on diversity
jurisdiction, arguing improper joiner of C/PA. Dkt 1. ALMA also
asserted admiralty jurisdiction. Pinkney seeks remand.
         2. Legal standard
     A federal court has subject matter jurisdiction over a civil
action where there is diversity jurisdiction. 28 USC § 1332(a).
This requires at least $75,000 in controversy and complete
diversity. Ibid. Complete diversity means that no plaintiff may be a
citizen of the same state or foreign state as one of the defendants.
See Harvey v Grey Wolf Drilling Co, 542 F3d 1077, 1079 (5th Cir
2008).
    The Fifth Circuit instructs that proper assessment of
complete diversity disregards improperly joined parties. See
Cuevas v BAC Home Loans Servicing LP, 648 F3d 242, 249 (5th Cir
2011). It is improper to join a party against whom the plaintiff
cannot bring a claim. Smallwood v Illinois Central Railroad Co,
385 F3d 568, 573 (5th Cir 2004).
    If the Court finds that a defendant has been improperly
joined, it must dismiss that party without prejudice. International
Energy Ventures Management LLC v United Energy Group Ltd, 818
F3d 193, 209 (5th Cir 2016).
         3. Analysis
     This Court unquestionably has diversity jurisdiction if C/PA
is not viably part of this lawsuit. But complete diversity does not
exist if C/PA is a proper party.
    Under the LHWCA, an employee injured in the course and
scope of his employment only has a worker’s compensation claim
against his employer. See 33 USC § 904. The LHWCA specifically
provides that this compensation remedy is exclusive—the
employer cannot be held liable for additional damages in tort. See
33 USC § 905(a); see also Southwest Marine Inc v Gizoni, 502 US 81,
86 (1991). The Fifth Circuit interprets this provision to mean that
“[w]orker’s compensation under the LHWCA is the exclusive
remedy for an employee against his employer because the Act




                                 2
bars all common law tort actions against the employer.” Jackson v
Total E & P USA Inc, 341 F App’x 85, 86 (5th Cir 2009).
    The LHWCA does generally preserve an injured worker’s
remedies against third parties who may have caused the injury.
Chenevert v Travelers Indemnity Company, 746 F3d 581, 585 (5th Cir
2014). But Pinkney is not here suing a third party. C/PA was his
employer. This is not disputed.
     Two other main exceptions to the exclusive-remedy rule
exist. One is where an employer “fails to secure payment of
compensation” required by the statute. Bollinger Shipyards Inc v
Director, Office of Worker’s Compensation Programs, 604 F3d 864, 878
(5th Cir 2010), quoting § 905(a). This refers to “how and in what
manner an employer shall comply with the obligation to secure
payment of compensation.” Thibodeaux v J. Ray McDermott & Co,
276 F2d 42, 46 (5th Cir 1960). Pinkney does not allege that C/PA
failed to secure payment of compensation. Indeed, he also sues
ALMA, who provided a worker’s compensation policy to C/PA.
    Another is where the employer is also the vessel owner. For
example, see Short v Manson Gulf LLC, 543 F Supp 2d 563, 567
(ED La 2008). But Pinkney does not allege that C/PA owned the
ship on which he was injured.
    The exclusive-remedies provision of the LHWCA bars
Pinkney’s claims against C/PA. With C/PA dismissed, the
remaining defendants are diverse, and the parties agree that the
amount in controversy exceeds $75,000.
     Because diversity jurisdiction exists, the Court needn’t also
address the allegation of admiralty jurisdiction. C/PA does not
rely on it in its response. And the petition does not include
enough facts for the Court to determine whether admiralty
jurisdiction is met.
         4. Conclusion
    C/PA is DISMISSED without prejudice.
    The Court DENIES the motion to remand. Dkt 4.
    ALMA remains a defendant in this action.
    SO ORDERED.



                                 3
Signed on March 6, 2020, at Houston, Texas.



                       Hon. Charles Eskridge
                       United States District Judge




                          4
